Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 1 of 10 PageID #: 164



                   UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         SHERMAN DIVISION

         Timothy Jackson,

                              Plaintiff,

         v.

         Laura Wright, Milton B. Lee, Melisa
                                                    Case No. 4:21-mc-132-ALM
         Denis, Mary Denny, Daniel Feehan,
         A.K. Mago, Carlos Munguia, and G.
         Brint Ryan, each in their official
         capacities as members of the Board of
         Regents for the University of North
         Texas System; Rachel Gain; Ellen
         Bakulina; Andrew Chung; Diego
         Cubero; Steven Friedson; Rebecca
         Dowd Geoffroy-Schwinden;
         Benjamin Graf; Frank Heidlberger;
         Bernardo Illari; Justin Lavacek;
         Peter Mondelli; Margaret Notley;
         April L. Prince; Cathy Ragland;
         Gillian Robertson; Hendrik Schulze;
         Vivek Virani; and Brian F. Wright,
         Defendants.



           RESPONSE IN OPPOSITION TO DEFENDANTS' MOTION TO QUASH

       Plaintiff Timothy Jackson respectfully submits this Response in Opposition to

Defendants' Motion to Quash Subpoenas and Motion for Protective Order (ECF No. 1).

  I.   INTRODUCTION

       Defendants make two arguments to forestall discovery. First, Defendants claim the

discovery served which is well within the Federal Rules of Civil Procedure (seven Rule 45

subpoenas (4:21-MC-1320-ALM, ECF No. 2-4) of direct witnesses to the acts and omissions

in the above-caption case) is unduly burdensome. Defendants do not dispute that the

witnesses are relevant in the above-caption case.

                                             1
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 2 of 10 PageID #: 165




       Next, Defendants recycle their argument that they have sovereign immunity.

       Neither argument has merit, and the Court should deny Defendants' motion.

 II.   ARGUMENT

   A. The Discovery Sought Is Relevant and Not Unduly Burdensome

       Protesting the "undue burden" of discovery requests is, in itself, inadequate without

a showing that the burden is disproportionate to the relevance of the information sought.

See e.g., Cunningham v. Concentrix Sols. Corp., Civil Action No. 4:20-cv-661, 2021 U.S. Dist.

LEXIS 48667, at *13 (E.D. Tex. Mar. 16, 2021) ("objecting as 'overly broad, burdensome,

oppressive and irrelevant,' without showing 'specifically how each [request] is not relevant

or how each question is overly broad, burdensome or oppressive,' is inadequate." Nowhere

does the State make an argument that the discovery sought is irrelevant to Professor

Jackson's claims.

       Instead, Defendants chief complaint is that they must produce documents in Fort

Worth rather than Denton. It cannot be seriously questioned that Plaintiff may serve

subpoenas designating the place of compliance "within 100 miles of where the [witness]

resides, is employed, or regularly transacts business in person." Fed. R. Civ. P. 45(c)(1)(A).

The designated place of compliance in Fort Worth is within 100 miles of where all

witnesses reside.

       Furthermore, Defendants admit that they have already complied by producing

documents (mostly in compliance with mandatory disclosure ordered by this Court on

April 1, 2021 (ECF No. 14)). This was not unduly burdensome, and it will not be unduly

burdensome to comply with Plaintiff's Rule 45 subpoenas.




                                               2
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 3 of 10 PageID #: 166




       Defendants also fail to inform the Court that witnesses in the above-captioned case,

including non-party witnesses, have already appeared for deposition in Dallas, Texas from

May 18-19, 2021, at Cutler-Smith, P.C., 12750 Merit Dr Ste 1450, Dallas, TX 75251, which is

within the jurisdiction of the Northern District of Texas. This was not materially farther

from Denton, Texas than the designated place of compliance for the disputed Rule 45

subpoenas in Fort Worth, Texas. Neither the witnesses nor counsel for Defendants was

heard at that time to dispute the alleged "burden" of appearing to give live testimony or

produce documents in the jurisdiction of the Northern District of Texas.

       Defendants also make no argument disputing the relevance of the discovery Plaintiff

seeks. In fact, the discovery from university witnesses has already proven probative. By

way of example, on May 19, 2021, Defendant Frank Heidlberger, Professor of the University

of North Texas, appeared at the designated location in Dallas, Texas to produce documents

and give live testimony under oath. Defendant Heidlberger edits a Journal at the University

of North Texas Press called Theoria, which is parallel to Timothy Jackson's former Journal

of Schenkerian Studies that the University of North Texas now suppresses.

       One of the pretextual criticisms of Plaintiff Professor Jackson is that he committed

"editorial mismanagement" by publishing articles critical of a City University of New York

Professor Philip Ewell without peer review. Yet Professor Heidlberger testified that his

journal publishes articles without peer review, in particular an article by Philip Ewell. At

the University of North Texas, it is perfectly acceptable to publish Philip Ewell without peer

review, but it is not acceptable to publish viewpoints critical of Philip Ewell without peer

review.




                                              3
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 4 of 10 PageID #: 167




       Another criticism of Professor Timothy Jackson is that he sinned against editorial

ethics by directly soliciting articles critical of Philip Ewell. Yet Professor Heidlberger

admitted that he solicited Professor Ewell's article for his Journal Theoria. So the act of

editorial solicitation is not "unethical" at the University of North Texas so long as it does

not lead to publication of viewpoints that the University wishes to censor.

       Finally, Timothy Jackson is accused of "conflict of interest" for publishing his own

article in the Journal of Schenkerian Studies, while simultaneously serving on the editorial

staff. Again, Professor Heidlberger testified that he has published articles in his own

Journal, Theoria, without any concern for conflict of interest.

       The only difference, in other words, is UNT's desire to repress the viewpoints

Professor Jackson published in the Journal of Schenkerian Studies. There has been no

criticism, let alone an "ad hoc panel" convened to investigate Professor Heidlberger's

journal, Theoria. Obviously, the so-called standards of "editorial ethics" that UNT purports

to espouse (suddenly and only in response to a Twitter mob following the July 25, 2020

publication of Volume 12 of the Journal of Schenkerian Studies) do not apply to fawning

praise of Professor Ewell. UNT's standards only apply as a pretext for censorship of

viewpoints critical of Professor Ewell.

       As to Defendants' remaining argument that University of North Texas in-house

counsel Reynaldo Stowers must review documents for potentially privileged information,

Defendants are simply complaining about the ordinary obligations of discovery. They

provide no authority whatsoever as to why these obligations are unduly burdensome.

       Defendants' Motion to Quash on the grounds of undue burden should therefore be

denied.


                                               4
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 5 of 10 PageID #: 168




    B. There Is No Sovereign Immunity

        Defendants reprise their argument on sovereign immunity raised in the Motion to

Dismiss. 4:21-cv-33-ALM, ECF No. at 16-19. They argue:

              sovereign immunity (or 11th Amendment immunity) is a jurisdictional bar

               that prevents discovery; and

              Plaintiff lacks standing due to unredressable injuries.

4:21-cv-33-ALM, ECF No. 18 at 3-5. In addition, Defendants seek to shield the Defamation

Defendants from discovery, although the State presents no legal authority for doing so.

Defendants have already conceded that these parties can assert no sovereign immunity. Id.

at 5.

        Defendants' sovereign-immunity objections are meritless. First, the State argues

that Professor Jackson does not seek prospective relief. Yet Professor Jackson seeks

prospective relief to enjoin an ongoing violation of his First Amendment rights. UNT

continues to censor him. See Complaint (ECF No. 1) at ¶ 76(ii) (asking the Court to “enjoin

the members of the Board of Regents, along with their employees and subordinates, from

taking any adverse action against Professor Jackson in response to the publication of the

symposium or his criticisms of Professor Ewell”).

        The relief Professor Jackson seeks therefore falls squarely within the Ex parte Young

exception to sovereign immunity. See Verizon Maryland, Inc. v. Public Service Comm’n of

Maryland, 535 U.S. 635, 645 (2002) (“In determining whether the doctrine of Ex parte

Young avoids an Eleventh Amendment bar to suit, a court need only conduct a

‘straightforward inquiry into whether [the] complaint alleges an ongoing violation of

federal law and seeks relief properly characterized as prospective.’” (citation omitted)); Raj


                                               5
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 6 of 10 PageID #: 169




v. Louisiana State University, 714 F.3d 322, 328 (5th Cir. 2013) (“[T]he Eleventh

Amendment does not bar suits for injunctive or declaratory relief against individual state

officials acting in violation of federal law.”).

       The Defendants try to escape Ex parte Young by denying that the Board defendants

are “proper defendants.” Mot. to Dismiss (ECF No. 8) at 17; Motion to Stay (ECF No. 18 at

4). But an Ex parte Young lawsuit requires only that a defendant have “some connection”

with the enforcement of the challenged policy or practice, and the Board defendants easily

meet this test. The Regents, acting in their official capacity, "possess[] the authority to

reinstate" Professor Jackson according to the relief requested, which Defendants cannot

dispute. Indeed, if Professor Jackson had not joined the Regents in their official capacity,

the State would no doubt argue for dismissal because he had failed to join them rather than

lower-level administrators. See Liu v. Tex. State Univ., No. A-18-CV-00938-LY, 2019 U.S.

Dist. LEXIS 136197, at *13 (W.D. Tex. Aug. 12, 2019) (dismissing claims for reinstatement

against individual non-board defendants of Texas state university in their official capacity

because none of the lower-level administrative defendants in that suit had the ultimate

authority to grant the relief sought); see also, Amawi v. Pflugerville Indep. Sch. Dist., 373 F.

Supp. 3d 717, 740 (W.D. Tex. 2019), vac. as moot on other grounds sub nom., Amawi v.

Paxton, 956 F.3d 816 (5th Cir. 2020) (defendants properly sued board defendants in their

official capacities in First Amendment suit to enjoin University of Houston and Texas A&M

University System, among other state schools, noting universities did "not contest that

sovereign immunity does not extend to the individual members of the Boards" and "suits

against the individual members of the Boards" properly fall within Ex parte Young

exception).


                                                   6
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 7 of 10 PageID #: 170




       Defendants complain that Professor Jackson “pleads no facts to show that the Board

Defendants have any role with the Journal or the Panel’s review and recommendation, nor

whether campus officials acted on those recommendations.” Id. at 17. But Professor

Jackson is not required to make any “showing” of this sort. The Board of Regents, as the

governing authority of the university, by definition has “some connection” to the retaliatory

actions that Professor Jackson has alleged, because the Board of Regents has the authority

to oversee and countermand the decisions of university officials.

       The situation is no different from a lawsuit challenging a public university’s

affirmative-action programs, which is properly brought against the individual regents even

when the challenged policies are made and implemented by lower-level university officials.

See Fisher v. Univ. of Tex. at Austin, 758 F.3d 633, 637 (5th Cir. 2014). The defendants do

not even acknowledge the “some connection” test from Ex parte Young, let alone explain

how the Board defendants fail to satisfy that standard.

       Defendants also claim that Professor Jackson fails to allege an “ongoing violation” of

federal law. They insist that he “alleges only past injuries.” ECF No. 18 at 4. That is flatly

wrong. Professor Jackson’s banishment from the Journal is an ongoing injury that will

continue absent relief from this Court. The initial decision to exclude Professor Jackson

from the Journal was made in the past, but the implementation of that decision will

continue indefinitely into the future unless the university changes its stance. That is all that

Professor Jackson needs to allege an “ongoing” violation of federal law. That the decisions

to exclude Professor Jackson were made in the past does not mean that his injuries are

confined exclusively to the past. The situation is no different from a President who decides

to exclude travelers from designated foreign countries from entering the United States.


                                                7
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 8 of 10 PageID #: 171




The affected individuals still have standing to challenge the implementation of that past

decision and seek prospective relief against its enforcement, even though they are

challenging the legality of a past decision. See Trump v. Hawaii, 138 S. Ct. 2392, 2415–16

(2018).

       Professor Jackson alleges that the university is currently excluding him from the

Journal on account of his past criticisms of Philip Ewell. Again, this is all that is needed to

allege an ongoing violation of federal law. And it is also entirely proper for Professor

Jackson to seek a prohibition against all “adverse actions” taken in response to his

criticisms of Philip Ewell; otherwise the university and its officials could evade an

injunction from this Court by retaliating against Professor Jackson in other ways.

       The defendants further claim that Professor Jackson “does not allege facts to show

any ongoing or future injury.” ECF No. 18 at 4. But that is transparently false. Paragraph

60 of the complaint states:

          On December 11, 2020—more than a week before the deadline that the
          provost had imposed—Dr. Benjamin Brand (Professor Jackson’s
          department chair) informed Professor Jackson that he would be removed
          from the Journal and that the university would eliminate resources
          previously provided to the Journal and Center for Schenkerian Studies.

Complaint (ECF No. 1) at ¶ 60. Professor Jackson’s “remov[al] from the Journal” and the

university’s intent to “eliminate resources previously provided to the Journal and Center

for Shenkerian Studies” describe ongoing and future injuries.

       Professor Jackson’s banishment from the Journal will continue into the future unless

it is enjoined by this Court, and the university will eliminate future resources for the

Journal and Center for Shenkerian Studies absent judicial intervention. All of these

allegations must be assumed true at this stage of the litigation. They indisputably describe


                                                8
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 9 of 10 PageID #: 172




continuing and future injuries that confer standing to seek prospective relief. See

Manhattan Community Access Corp. v. Halleck, 139 S. Ct. 1921, 1927 (2019) (“Because this

case comes to us on a motion to dismiss, we accept the allegations in the complaint as

true”).

III.      CONCLUSION

          For the foregoing reasons, the Court should deny Defendants' Motion to Quash

Subpoenas and Motion for Protective Order.

                                                   Respectfully submitted,

           DATE: May 31, 2021                      /s/Michael Thad Allen
                                                   Michael Thad Allen, Esq.
                                                   D. Conn. Bar No. CT29813
                                                   admitted pro hac vice
                                                   Lead Attorney
                                                   ALLEN LAW, LLC
                                                   PO Box 404
                                                   Quaker Hill, CT 06375
                                                   (860) 772-4738 (phone)
                                                   (860) 469-2783 (fax)
                                                   m.allen@allen-lawfirm.com

                                                   Jonathan Mitchell
                                                   Texas Bar No. 24075463
                                                   MITCHELL LAW PLLC
                                                   111 Congress Avenue, Suite 400
                                                   Austin, Texas 78701
                                                   (512) 686-3940 (phone)
                                                   (512) 686-3941 (fax)
                                                   jonathan@mitchell.law

                                                   for PLAINTIFF



                                  CERTIFICATE OF SERVICE

 I hereby certify that on the date specified in the caption of this document, I electronically
 filed the foregoing with the Clerk of Court, to be served on all parties of record via the
 CM/ECF system.

                                               9
Case 4:21-mc-00132-ALM Document 7 Filed 05/31/21 Page 10 of 10 PageID #: 173




                                      /s/Michael Thad Allen
                                      Michael Thad Allen




                                    10
